 



Exhibit 10.32
SECURITY AGREEMENT
     1. THE SECURITY. The undersigned ROADHOUSE GRILL, INC., a Florida
corporation (the “Debtor”), hereby assigns and grants to BERJAYA GROUP
(CAYMAN) LIMITED, a Cayman Islands corporation (the “Secured Party”), a security
interest in the following described property now owned or hereafter acquired by
the Debtor and wherever located at any time (collectively, the “Collateral”):
     (a) All accounts, contract rights, chattel paper, instruments, deposit
accounts, letter of credit rights, payment intangibles and general intangibles,
including all amounts due to the Debtor from a factor; and all returned or
repossessed goods which, on sale or lease, resulted in an account or chattel
paper.
     (b) All inventory, including all materials, supplies, food, beverages,
liquor, beer, wine, sports memorabilia, logo soft goods, logo novelty items,
supplies, and all other products and/or items offered for sale on the premises
of the Debtor’s restaurants or used to create or compliment a product and/or
item offered for sale on the premises of such restaurants and supplies consumed
during normal business operation.
     (c) All machinery, furniture, fixtures and other equipment of every type
now owned or hereafter acquired by the Debtor. The Collateral shall include all
equipment, parts, and accessories which may from time to time be incorporated or
installed in or attached to the foregoing.
     (d) All of the Debtor’s deposit accounts with financial institutions. The
Collateral shall include any renewals or rollovers of the deposit accounts, any
successor accounts, and any general intangibles and chooses in action arising
therefrom or related thereto.
     (e) All instruments, notes, chattel paper, documents, certificates of
deposit, securities and investment property of every type. The Collateral shall
include all liens, security agreements, leases and other contracts securing or
otherwise relating to the foregoing.
     (f) All general intangibles, including, but not limited to, (i) all
patents, and all unpatented or unpatentable inventions; (ii) all trademarks,
service marks, and trade names, including without limitation the tradename and
servicemark “Roadhouse Grill”; (iii) all copyrights and literary rights;
(iv) all computer software programs; (v) all mask works of semiconductor chip
products; (vi) all trade secrets, proprietary information, customer lists,
manufacturing, engineering and production plans, drawings, specifications,
processes and systems. The Collateral shall include all good will connected with
or symbolized by any of such general intangibles; all contract rights,
documents, applications, licenses, materials and other matters related to such
general

 



--------------------------------------------------------------------------------



 



     intangibles; all tangible property embodying or incorporating any such
general intangibles; and all chattel paper and instruments relating to such
general intangibles.
     (g) All negotiable and nonnegotiable documents of title covering any
Collateral.
     (h) All accessions, attachments and other additions to the Collateral, and
all tools, parts and equipment used in connection with the Collateral.
     (i) All substitutes or replacements for any Collateral, all cash or
non-cash proceeds, product, rents and profits of any Collateral, all income,
benefits and property receivable on account of the Collateral, all rights under
warranties and insurance contracts, letters of credit, guaranties or other
supporting obligations covering the Collateral, and any causes of action
relating to the Collateral.
     (j) All books and records pertaining to any Collateral, including but not
limited to any computer-readable memory and any computer hardware or software
necessary to process such memory (“Books and Records”).
     2. THE INDEBTEDNESS. The Collateral secures and will secure all
Indebtedness of the Debtor to the Secured Party. “Indebtedness” means all debts,
obligations or liabilities now or hereafter existing, absolute or contingent, of
the Debtor to the Secured Party, whether voluntary or involuntary, whether due
or not due, or whether incurred directly or indirectly or acquired by the
Secured Party by assignment or otherwise. The Indebtedness shall also include
the obligations of the Debtor to the Secured Party under the Loan Agreement
dated as of August 10, 2005 between the Secured Party and the Debtor (the “Loan
Agreement”) and the Line of Credit Promissory Note of even date therewith made
by the Debtor and payable to the Secured Party (the “Note”), including any
amendments, renewals or replacements of either thereof.
     3. PLEDGOR’S COVENANTS. The Debtor represents, covenants and warrants that
unless compliance is waived by the Secured Party in writing:
     (a) The Debtor will properly preserve the Collateral; defend the Collateral
against any adverse claims and demands; and keep accurate Books and Records.
     (b) The Debtor’s chief executive office is located in the State of Florida.
The Debtor is incorporated under the laws of the State of Florida. The Debtor
shall give the Secured Party at least thirty (30) days’ notice before changing
its chief executive office or state of incorporation. The Debtor will notify the
Secured Party in writing prior to any change in the location of any Collateral
(other than Inventory and other than the Collateral moved from one restaurant of
the Borrower to another restaurant of the Borrower), including the Books and
Records.
     (c) The Debtor will notify the Secured Party in writing prior to any change
in the Debtor’s name, identity or business structure.

-2-



--------------------------------------------------------------------------------



 



     (d) Except as set forth in the Loan Agreement, the Debtor has not granted
and will not grant any security interest in any of the Collateral except to the
Secured Party, and will keep the Collateral free of all liens, claims, security
interests and encumbrances of any kind or nature except the security interest of
the Secured Party.
     (e) The Debtor will promptly notify the Secured Party in writing of any
event which affects the value of the Collateral, the ability of the Debtor or
the Secured Party to dispose of the Collateral, or the rights and remedies of
the Secured Party in relation thereto, including, but not limited to, the levy
of any legal process against any Collateral and the adoption of any marketing
order, arrangement or procedure affecting the Collateral, whether governmental
or otherwise.
     (f) The Debtor shall pay all costs necessary to preserve, defend, enforce
and collect the Collateral, including but not limited to taxes, assessments,
insurance premiums, repairs, rent, storage costs and expenses of sales, and any
costs to perfect the Secured Party’s security interest (collectively, the
“Collateral Costs”). Without waiving the Debtor’s default for failure to make
any such payment, the Secured Party at its option may pay any such Collateral
Costs, and discharge encumbrances on the Collateral, and such Collateral Costs
payments shall be a part of the Indebtedness and bear interest at the rate set
out in the Indebtedness. The Debtor agrees to reimburse the Secured Party on
demand for any Collateral Costs so incurred.
     (g) Until the Secured Party exercises its rights to make collection, the
Debtor will diligently collect all Collateral.
     (h) If any Collateral is or becomes the subject of any registration
certificate, certificate of deposit or negotiable document of title, including
any warehouse receipt or bill of lading, the Debtor shall immediately deliver
such document to the Secured Party, together with any necessary endorsements.
     (i) The Debtor will not sell, lease, agree to sell or lease, or otherwise
dispose of any Collateral except with the prior written consent of the Secured
Party; provided, however, that the Debtor may use and sell inventory in the
ordinary course of business and may sell its restaurant (and its contents)
located in Columbia, South Carolina.
     (j) To the extent consistent with past practices of the Debtor, the Debtor
will maintain and keep in force insurance covering the Collateral against fire
and extended coverages, to the extent that any Collateral is of a type which can
be so insured. Such insurance shall require losses to be paid on a replacement
cost basis, be issued by insurance companies acceptable to the Secured Party and
include a loss payable endorsement in favor of the Secured Party in a form
acceptable to the Secured Party. Upon the request of the Secured Party, the
Debtor will deliver to the bank a copy of each insurance policy, or, if
permitted by the Secured Party, a certificate of insurance listing all insurance
in force.

-3-



--------------------------------------------------------------------------------



 



     (k) The Debtor will not attach any Collateral to any real property or
fixture in a manner which might cause such Collateral to become a part thereof
unless the Debtor first obtains the written consent of any owner, holder of any
lien on the real property or fixture, or other person having an interest in such
property to the removal by the Secured Party of the Collateral from such real
property or fixture. Such written consent shall be in form and substance
acceptable to the Secured Party and shall provide that the Secured Party has no
liability to such owner, holder of any lien, or any other person.
     (l) The Debtor shall not use the Collateral in violation of any law,
regulation, ordinance, or policy of insurance affecting the maintenance or use
of the Collateral. The Debtor shall at all times bear all risk of loss of damage
to or destruction of the Collateral.
     (m) Exhibit A to this Agreement is a complete list of all patents,
trademark and service mark registrations, copyright registrations, mask work
registrations, and all applications therefor, in which the Debtor has any right,
title, or interest, throughout the world. The Debtor will promptly notify the
Secured Party of any acquisition (by adoption and use, purchase, license or
otherwise) of any patent, trademark or service mark registration, copyright
registration, mask work registration, and applications therefor, and
unregistered trademarks and service marks and copyrights, throughout the world,
which are granted or filed or acquired after the date hereof or which are not
listed on Exhibit A. The Debtor authorizes the Secured Party, without notice to
the Debtor, to modify this Agreement by amending Exhibit A to include any such
Collateral.
     (o) The Debtor will, at its expense and to the extent consistent with past
practices of the Debtor, diligently prosecute all patent, trademark or service
mark or copyright applications pending on or after the date hereof, will
maintain in effect all issued patents and will renew all trademark and service
mark registrations, including payment of any and all maintenance and renewal
fees relating thereto, except for such patents, service marks and trademarks
that are being sold, donated or abandoned by the Debtor pursuant to the terms of
its intellectual property management program. At the request of the Secured
Party, the Debtor also will promptly make application on any registerable but
unregistered trademarks and service marks, and copyrightable but uncopyrighted
works. The Debtor will at its expense protect and defend all rights in the
Collateral against any material claims and demands of all persons other than the
Secured Party and will, at its expense, enforce all rights in the Collateral
against any and all infringers of the Collateral where such infringement would
materially impair the value or use of the Collateral to the Debtor or the
Secured Party. The Debtor will not license or transfer any of the Collateral,
except for such licenses as are customary in the ordinary course of the Debtor’s
business, or except with the Secured Party’s prior written consent.
     4. ADDITIONAL OPTIONAL REQUIREMENTS. The Debtor agrees that the Secured
Party may at its option at any time, whether or not the Debtor is in default:

-4-



--------------------------------------------------------------------------------



 



     (a) Require the Debtor to deliver to the Secured Party (i) copies of or
extracts from the Books and Records, and (ii) information on any contracts or
other matters affecting the Collateral.
     (b) Examine the Collateral, including the Books and Records, and make
copies of or extracts from the Books and Records, and for such purposes enter at
any reasonable time upon the property where any Collateral or any Books and
Records are located.
     (c) Require the Debtor to deliver to the Secured Party any instruments,
chattel paper or letters of credit which are part of the Collateral, and to
assign to the Secured Party the proceeds of any such letters of credit.
     (d) Notify any account debtors, any buyers of the Collateral, or any other
persons of the Secured Party’s interest in the Collateral.
     5. DEFAULTS. Any one or more of the following shall be a default hereunder:
     (a) Any Indebtedness is not paid when due, or any default occurs under the
Loan Agreement, the Note or any other agreement relating to the Indebtedness,
after giving effect to any applicable grace or cure periods.
     (b) The Debtor breaches any term, provision, warranty or representation
under this Agreement, or under any other obligation of the Debtor to the Secured
Party, and such breach remains uncured after any applicable cure period.
     (c) The Secured Party fails to have an enforceable first lien (except for
any prior liens to which the Secured Party has consented in writing) on or
security interest in the Collateral.
     (d) Any custodian, receiver or trustee is appointed to take possession,
custody or control of all or a substantial portion of the property of the Debtor
or of any guarantor or other party obligated under any Indebtedness.
     (e) The Debtor becomes insolvent, or is generally not paying or admits in
writing its inability to pay its debts as they become due, fails in business,
makes a general assignment for the benefit of creditors, dies, or commences any
case, proceeding or other action under any bankruptcy or other law for the
relief of, or relating to, debtors.
     (f) Any case, proceeding or other action is commenced against the Debtor
under any bankruptcy or other law for the relief of, or relating to, debtors ,
except to the extent such case, proceeding or other action is dismissed within
the period set forth in the Loan Agreement.

-5-



--------------------------------------------------------------------------------



 



     (g) Any involuntary lien of any kind or character attaches to any
Collateral, except for liens for taxes not yet due and liens and security
interests permitted under the Loan Agreement.
     (h) The Debtor has given the Secured Party any materially false or
misleading information or representations.
     6. BANK’S REMEDIES AFTER DEFAULT. In the event of any default, the Secured
Party may do any one or more of the following:
     (a) Declare any Indebtedness immediately due and payable, without notice or
demand.
     (b) Enforce the security interest given hereunder pursuant to the Uniform
Commercial Code and any other applicable law.
     (c) Enforce the security interest of the Secured Party in any deposit
account of the Debtor maintained by applying such account to the Indebtedness.
     (d) Require the Debtor to segregate all collections and proceeds of the
Collateral so that they are capable of identification and deliver daily such
collections and proceeds to the Secured Party in kind.
     (e) Require the Debtor to direct all account debtors to forward all
payments and proceeds of the Collateral to a post office box under the Secured
Party’s exclusive control.
     (f) Require the Debtor to assemble the Collateral, including the Books and
Records, and make them available to the Secured Party at a place designated by
the Secured Party.
     (g) Enter upon the property where any Collateral, including any Books and
Records, are located and take possession of such Collateral and such Books and
Records, and use such property (including any buildings and facilities) and any
of the Debtor’s equipment, if the Secured Party deems such use necessary or
advisable in order to take possession of, hold, preserve, process, assemble,
prepare for sale or lease, market for sale or lease, sell or lease, or otherwise
dispose of, any Collateral.
     (h) Demand and collect any payments on and proceeds of the Collateral. In
connection therewith the Debtor irrevocably authorizes the Secured Party to
endorse or sign the Debtor’s name on all checks, drafts, collections, receipts
and other documents, and to take possession of and open the mail addressed to
the Debtor and remove therefrom any payments and proceeds of the Collateral.
     (i) Grant extensions and compromise or settle claims with respect to the
Collateral for less than face value, all without prior notice to the Debtor.

-6-



--------------------------------------------------------------------------------



 



     (j) Use or transfer any of the Debtor’s rights and interests in any
Intellectual Property now owned or hereafter acquired by the Debtor, if the
Secured Party deems such use or transfer necessary or advisable in order to take
possession of, hold, preserve, process, assemble, prepare for sale or lease,
market for sale or lease, sell or lease, or otherwise dispose of, any
Collateral. The Debtor agrees that any such use or transfer shall be without any
additional consideration to the Debtor. As used in this paragraph, “Intellectual
Property” includes, but is not limited to, all trade secrets, computer software,
service marks, trademarks, trade names, trade styles, copyrights, patents,
applications for any of the foregoing, customer lists, working drawings,
instructional manuals, and rights in processes for technical manufacturing,
packaging and labeling, in which the Debtor has any right or interest, whether
by ownership, license, contract or otherwise.
     (k) Have a receiver appointed by any court of competent jurisdiction to
take possession of the Collateral. The Debtor hereby consents to the appointment
of such a receiver and agrees not to oppose any such appointment.
     (l) Take such measures as the Secured Party may deem necessary or advisable
to take possession of, hold, preserve, process, assemble, insure, prepare for
sale or lease, market for sale or lease, sell or lease, or otherwise dispose of,
any Collateral, and the Debtor hereby irrevocably constitutes and appoints the
Secured Party as the Debtor’s attorney-in-fact to perform all acts and execute
all documents in connection therewith.
     (m) Without notice or demand to the Debtor, set off and apply against any
and all of the Indebtedness any and all indebtedness, at any time held or owing
by the Secured Party or any of the Secured Party’s agents or affiliates to or
for the credit of the account of the Debtor.
     (n) Exercise any other remedies available to the Secured Party at law or in
equity.
     7. Consent to Jurisdiction. TO INDUCE THE SECURED PARTY TO ACCEPT THIS
AGREEMENT, THE DEBTOR IRREVOCABLY AGREES THAT, SUBJECT TO THE SECURED PARTY’S
SOLE AND ABSOLUTE ELECTION, ALL ACTIONS OR PROCEEDINGS IN ANY WAY ARISING OUT OF
OR RELATED TO THIS AGREEMENT WILL BE LITIGATED IN STATE OR FEDERAL COURTS HAVING
SITUS IN MAIMI-DADE COUNTY OR BROWARD COUNTY, FLORIDA. THE PLEDGOR HEREBY
CONSENTS AND SUBMITS TO THE JURISDICTION OF ANY STATE OR FEDERAL COURT LOCATED
WITHIN MIAMI-DADE COUNTY OR BROWARD COUNTY, FLORIDA, WAIVES PERSONAL SERVICE OF
PROCESS UPON THE DEBTOR, AND AGREES THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE
BY REGISTERED MAIL DIRECTED TO THE DEBTOR AT THE ADDRESS STATED ON THE SIGNATURE
PAGE HEREOF AND SERVICE SO MADE WILL BE DEEMED TO BE COMPLETED UPON ACTUAL
RECEIPT.

-7-



--------------------------------------------------------------------------------



 



     8. Waiver of Jury Trial. THE DEBTOR AND THE LENDER EACH WAIVES ANY RIGHT TO
A TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS
UNDER THIS AGREEMENT OR ANY RELATED AGREEMENT OR UNDER ANY AMENDMENT,
INSTRUMENT, DOCUMENT OR AGREEMENT DELIVERED OR WHICH MAY IN THE FUTURE BE
DELIVERED IN CONNECTION WITH THIS AGREEMENT AND AGREES THAT ANY SUCH ACTION OR
PROCEEDING WILL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY. THE DEBTOR AGREES
THAT IT WILL NOT ASSERT ANY CLAIM AGAINST THE LENDER OR ANY OTHER PERSON
INDEMNIFIED UNDER THIS AGREEMENT OR THE LOAN AGREEMENT ON ANY THEORY OF
LIABILITY FOR SPECIAL, INDIRECT, CONSEQUENTIAL, INCIDENTAL OR PUNITIVE DAMAGES.
     9. MISCELLANEOUS.
     (a) Any waiver, express or implied, of any provision hereunder and any
delay or failure by the Secured Party to enforce any provision shall not
preclude the Secured Party from enforcing any such provision thereafter.
     (b) The Debtor shall, at the request of the Secured Party, execute such
other agreements, documents, instruments, or financing statements in connection
with this Agreement as the Secured Party may reasonably deem necessary.
     (c) All notes, security agreements and other documents executed by the
Debtor or furnished to the Secured Party in connection with this Agreement must
be in form and substance satisfactory to the Secured Party.
     (d) This Agreement shall be governed by and construed according to the laws
of the State of Florida, to the jurisdiction of which the parties hereto submit.
     (e) All rights and remedies herein provided are cumulative and not
exclusive of any rights or remedies otherwise provided by law. Any single or
partial exercise of any right or remedy shall not preclude the further exercise
thereof or the exercise of any other right or remedy.
     (f) All terms not defined herein are used as set forth in the Uniform
Commercial Code.
     (g) In the event of any action by the Secured Party to enforce this
Agreement or to protect the security interest of the Secured Party in the
Collateral, or to take possession of, hold, preserve, process, assemble, insure,
prepare for sale or lease, market for sale or lease, sell or lease, or otherwise
dispose of, any Collateral, the Debtor agrees to pay immediately the costs and
expenses thereof, together with reasonable attorney’s fees and disbursements.

-8-



--------------------------------------------------------------------------------



 



     (h) In the event the Secured Party seeks to take possession of any or all
of the Collateral by judicial process, the Debtor hereby irrevocably waives any
bonds and any surety or security relating thereto that may be required by
applicable law as an incident to such possession, and waives any demand for
possession prior to the commencement of any such suit or action.
     (i) The Secured Party’s rights hereunder shall inure to the benefit of its
successors and assigns. In the event of any assignment or transfer by the
Secured Party of any of the Indebtedness or the Collateral, the Secured Party
thereafter shall be fully discharged from any responsibility with respect to the
Collateral so assigned or transferred, but the Secured Party shall retain all
rights and powers hereby given with respect to any of the Indebtedness or the
Collateral not so assigned or transferred. All representations, warranties and
agreements of the Debtor shall be binding upon the successors and assigns of the
Debtor.
     10. FINAL AGREEMENT. BY SIGNING THIS DOCUMENT EACH PARTY REPRESENTS AND
AGREES THAT: (A) THIS DOCUMENT REPRESENTS THE FINAL AGREEMENT BETWEEN THE
PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF, (B) THIS DOCUMENT SUPERSEDES
ANY COMMITMENT LETTER, TERM SHEET, OR OTHER WRITTEN OUTLINE OF TERMS AND
CONDITIONS RELATING TO THE SUBJECT MATTER HEREOF, UNLESS SUCH COMMITMENT LETTER,
TERM SHEET, OR OTHER WRITTEN OUTLINE OF TERMS AND CONDITIONS EXPRESSLY PROVIDES
TO THE CONTRARY, (C) THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES,
AND (D) THIS DOCUMENT MAY NOT BE CONTRADICTED BY EVIDENCE OF ANY PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OR UNDERSTANDINGS OF THE PARTIES.
[Signatures are on next page]

-9-



--------------------------------------------------------------------------------



 



This Security Agreement is dated as of August 10, 2005

            ROADHOUSE GRILL, INC.
      By:   /s/ Michael C. Brant         Name:   Michael C. Brant       
Title:   Executive Vice President and Chief Financial
Officer        BERJAYA GROUP (CAYMAN) LIMITED
      By:   /s/ Francis Lee         Name:   Francis Lee        Title:  
Executive Director     

-10-